      CASE 0:15-cv-03740-PJS-LIB Document 623 Filed 03/11/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT 
                       FOR THE DISTRICT OF MINNESOTA 
 
 Shannon Miller, Jen Banford,                 Case No.  ‐cv‐           (PJS/LIB) 
 and Annette Wiles,                                            
                                            
                              Plaintiffs,    AMENDED ORDER REGARDING 
                                                BRIEFING SCHEDULE ON 
 v.                                            PLAINTIFF’S MOTION FOR 
                                              ATTORNEY’S FEES AND NON‐
 The Board of Regents of the                         TAXABLE COSTS 
 University of Minnesota, 
                                                               
                            Defendant.  
  
       
      Plaintiff Shannon Miller has filed a motion for attorney’s fees and non‐taxable 

costs pursuant to Fed. R. Civ. P.       (d). Based on the parties’ stipulation to amend 

the Court’s briefing schedule for that motion set forth in ECF            , the Court orders 

briefing as follows:  

       .      Plaintiff’s  initial  brief  and  any  supporting  materials  must  be  filed  no 

later than April  ,        . 

        .     Defendant’s  response  and  any  supporting  materials  must  be  filed  no 

later than May  ,          . Defendant’s brief may not exceed  ,          words. 

        .     Plaintiff’s  reply,  if  any,  must  be  filed  no  later  than  May     ,      . 

Plaintiff’s initial and reply briefs, combined, may not exceed  ,            words. 

 
Dated:  3/11/19                            s/Patrick J. Schiltz                         
                                           Patrick J. Schiltz 
                                           United States District Judge 
